Simmons Company Reports Second Quarter Results · 15.2% Increase in Net Sales · Record Second Quarter Sales · Unit Volume Increases Drive U.S. Market Share Gain ATLANTA, August 14, 2007 – Simmons Company (“Company” or “Simmons”), a leading manufacturer of premium-branded bedding products, today released operating results for the quarter and six months ended June 30, 2007. “The strong sales momentum we have experienced over the last several quarters continued into the second quarter of 2007.In the second quarter and first half of this year our business operated at record sales levels despite a relatively soft home furnishings sales environment.Our year-to-date sales growth of 14.3% has been driven principally by effective marketing and our decision to be competitive at a broad range of retail price points.This has resulted in strong demand for our U.S. products, especially our Beautyrest® brand, and we believe a sizable gain in market share,” said Simmons’ Chairman and Chief Executive Officer Charlie Eitel.“Although we are very pleased with our first half sales performance, our operating margins in the first half of 2007 were negatively impacted by roll out costs as we completed the transition to our new Beautyrest® 2007 product line and brought our products into compliance with the U.S. Consumer Product Safety Commission’s new regulations relating to open flame resistance standards which became effective July 1, 2007,” he added. Mr. Eitel continued, “Our new Beautyrest® line is now fully rolled out and is selling very well at retail.With the roll out of the Beautyrest® 2007 product line behind us, we expect our operating margins to return to pre-launch levels.Additionally, we are excited to have added the ComforPedic by Simmons™ brand to our specialty bedding product assortment.The reception by our dealers to this product at the recently concluded Las Vegas home furnishings market far exceeded our expectations.Further, we believe the addition in the last 12 months of Beautyrest Black™, Natural Care™ and now ComforPedic by Simmons™ to our already strong product offering makes Simmons an even more compelling bedding resource to our retail customers and consumers alike.” Results for the Quarter Ended June 30, 2007 For the second quarter of 2007, net sales increased 15.2% to $277.9 million compared to $241.2 million for the same period last year.Net sales in the 2006 second quarter included $18.5 million in sales from Simmons’ former retail operations, Sleep Country USA, which was sold in August 2006.Excluding the 2006 second quarter sales impact of the Company’s former retail business, Simmons’ net sales increased $55.2 million, or 24.8%, driven by domestic sales growth of 10.2% and the addition of $32.8 million of sales from the Company’s Canadian operations, which were acquired in November 2006.Simmons’ domestic sales growth compared to the same period last year was primarily attributable to an increase in conventional bedding units sold of 10.8%, or $23.1 million, and an increase in conventional bedding average unit selling price (“AUSP”) of 0.2%, or approximately $0.5 million.Gross profit for the second quarter of 2007 decreased to $106.1 million, or 38.2% of net sales, from $109.2 million, or 45.3% of net sales, for the same period of 2006. For the second quarter of 2007, operating income was $20.6 million, or 7.4% of net sales, compared to $28.1 million, or 11.7% of net sales, for the same period last year.The financial results for the quarter included $14.0 million in incremental costs related to the roll out of the Company’s 2007 Beautyrest® product line.Net income was $0.9 million for the second quarter of 2007 compared to $2.1 million for the same period of the prior year.For the second quarter of 2007, Adjusted EBITDA (see the Supplemental Information to this press release) was $33.2 million, or 11.9% of net sales, compared to $37.3 million, or 15.5% of net sales, during the same period last year. Results for the Six Months Ended June 30, 2007 For the first six months of 2007, net sales rose 14.3% to $545.3 million compared to $477.1 million for the same period last year.Net sales for the first six months of 2006 included $37.5 million of sales from our former retail operations.Excluding the 2006 first half sales impact of the Company’s former retail business, Simmons’ net sales increased $105.7 million, or 24.0%, driven by domestic sales growth of 10.0% and $62.2 million of sales from the Company’s Canadian operations.Simmons’ domestic sales growth for the first six months of 2007 compared to the same period last year was primarily attributable to an increase in conventional bedding units sold of 11.0%, or $46.1 million, partially offset by a decrease in conventional bedding AUSP of 0.1%, or $0.3 million.Gross profit for the first six months of 2007 increased to $214.3 million, or 39.3% of net sales, from $208.6 million, or 43.7% of net sales, for the same period of 2006. For the first six months of 2007, operating income was $45.8 million, or 8.4% of net sales, compared to $57.5 million, or 12.1% of net sales, for the same period last year.The financial results for the period included approximately $23.6 million in incremental costs related to the roll out of the Company’s 2007 Beautyrest® product line.Net income was $5.4 million for the first six months of 2007 compared to $8.5 million for the same period of the prior year.For the first six months of 2007, Adjusted EBITDA (see the Supplemental Information to this press release) was $69.3 million, or 12.7% of net sales, compared to $76.3 million, or 16.0% of net sales, during the same period last year. As of June 30, 2007, Simmons’ working capital (see the Supplemental Information to this press release) as a percentage of net sales for the trailing twelve months was 2.2% compared to 1.9% a year ago.During the second quarter of 2007, the Company’s net debt increased $12.3 million as a result of the June 29, 2007 acquisition of certain net assets of Comfor Products, Inc. The Company will webcast its second quarter and first six months 2007 financial results via a conference call on Wednesday, August 15, 2007, beginning at 11:00 a.m. Eastern Time.The webcast will be available at the Company’s website www.simmons.com and will also be available for replay through August 29, 2007. About Simmons Atlanta-based Simmons Company, through its indirect subsidiary Simmons Bedding Company, is one of the world's largest mattress manufacturers, manufacturing and marketing a broad range of products under brands including Beautyrest®, Beautyrest BlackTM, Natural CareTM, ComforPedic by Simmons™, BackCare®, Beautyrest BeginningsTM and Deep Sleep®.Simmons Bedding Company operates 21 conventional bedding manufacturing facilities and two juvenile bedding manufacturing facilities across the United States, Canada and Puerto Rico. Simmons also serves as a key supplier of beds to many of the world’s leading hotel groups, casinos and resort properties.Simmons is committed to developing superior mattresses and promoting a higher quality sleep for consumers around the world. For more information, visit the Company's website at www.simmons.com. “Safe Harbor” Statement under Private Securities Litigation Reform Act of 1995: This press release includes forward-looking statements that reflect our current views about future events and financial performance.Words such as “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” “forecasts” and variations of such words or similar expressions that predict or indicate future events, results or trends, or that do not relate to historical matters, identify forward-looking statements. The forward-looking statements in this press release speak only as of the date of this call. These forward-looking statements are expressed in good faith and we believe there is a reasonable basis for them. However, there can be no assurance that the events, results or trends identified in these forward-looking statements will occur or be achieved.Investors should not rely on forward-looking statements because they are subject to a variety of risks, uncertainties, and other factors that could cause actual results to differ materially from our expectations. These factors include, but are not limited to: (i) competitive pricing pressures in the bedding industry; (ii) legal and regulatory requirements; (iii) the success of our new products and the future costs to roll out such products; (iv) our relationships with and viability of our major suppliers; (v) fluctuations in our costs of raw materials; (vi) our relationship with significant customers and licensees; (vii) our ability to increase prices on our products and the effect of these price increases on our unit sales; (viii) an increase in our return rates and warranty claims; (ix) our labor relations; (x) departure of our key personnel; (xi) encroachments on our intellectual property; (xii) our product liability claims; (xiii) our level of indebtedness; (xiv) interest rate risks; (xv) foreign currency exchange rate risks; (xvi) compliance with covenants in our debt agreements; (xvii) our future acquisitions; (xviii) our ability to successfully integrate Simmons Canada and ComforPedic into our operations; (xix) our ability to achieve the expected benefits from any personnel realignments; and (xx) other risks and factors identified from time to time in our reports filed with the Securities and Exchange Commission. We undertake no obligation to update or revise any forward-looking statements, either to reflect new developments or for any other reason. -tables follow- Simmons Company and Subsidiaries Condensed Historical Consolidated Statements of Operations (in thousands) Quarters Ended Six Months Ended June 30, July 1, June 30, July 1, 2007 2006 2007 2006 Net sales $ 277,871 $ 241,202 $ 545,277 $ 477,069 Cost of products sold 171,787 132,051 331,002 268,490 Gross profit 106,084 109,151 214,275 208,579 Operating expenses: Selling, general and administrative expenses 86,109 81,633 170,817 152,539 Amortization of intangibles 1,493 1,417 2,972 2,834 Licensing fees (2,121 ) (2,012 ) (5,314 ) (4,300 ) Total operating expenses 85,481 81,038 168,475 151,073 Operating income 20,603 28,113 45,800 57,506 Interest expense, net 19,258 24,715 37,647 43,891 Income before income taxes 1,345 3,398 8,153 13,615 Income tax expense 361 1,337 2,756 5,121 Net income $ 984 $ 2,061 $ 5,397 $ 8,494 Adjusted EBITDA (a) $ 33,154 $ 37,324 $ 69,255 $ 76,272 See Notes to Condensed Historical Financial Data. Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) June 30, December 30, 2007 2006 Assets Current assets: Cash and cash equivalents $ 17,251 $ 20,784 Accounts receivable, net 124,108 92,035 Inventories 33,405 26,718 Other current assets 24,150 22,559 Total current assets 198,914 162,096 Property, plant and equipment, net 79,174 73,185 Goodwill, net 536,001 512,818 Intangible assets, net 601,963 592,802 Other assets 39,116 32,753 Total assets $ 1,455,168 $ 1,373,654 Liabilities and Stockholder's Equity Current liabilities: Current maturities of long-term debt $ 778 $ 778 Accounts payable and accrued liabilities 158,815 134,912 Total current liabilities 159,593 135,690 Long-term debt 919,486 896,001 Deferred income taxes 186,515 177,692 Other non-current liabilities 25,649 14,410 Total liabilities 1,291,243 1,223,793 Stockholder's equity 163,925 149,861 Total liabilities and stockholder's equity $ 1,455,168 $ 1,373,654 See Notes to Condensed Historical Financial Data. Simmons Company and Subsidiaries (Notes to Condensed Historical Financial Data) a ) Adjusted EBITDA (as defined in Simmons Bedding's senior credit facility) differs from the term "EBITDA" as it is commonly used.In addition to adjusting net income to exclude expense, income taxes and depreciation and amortization, Adjusted EBITDA as we interpret the definition also adjusts net income by excluding items or expenses not typically excluded in the calculation of "EBITDA" such as managementfees, non-cash stock compensation expenses, reorganization costs, and other unusual or non-recurring charges or credits.Adjusted EBITDA is presented because it is a material component of the covenants contained within Simmons Bedding's credit agreements and a measure used by management to determine operating performance.EBITDA does not represent net income or cash flow from operations as those terms are defined by accounting principles generally accepted in the United States and does not necessarily indicate whether cash flows will be sufficient to fund cash needs.Below is a reconciliation of net income to Adjusted EBITDA: Quarters Ended Six Months Ended June 30, July 1, June 30, July 1, 2007 2006 2007 2006 Adjusted EBITDA: Net income $ 984 $ 2,061 $ 5,397 $ 8,494 Depreciation and amortization 7,343 6,777 14,691 14,057 Income tax expense 361 1,337 2,756 5,121 Interest expense 19,355 24,866 38,111 44,126 EBITDA 28,043 35,041 60,955 71,798 Reorganization expense including management severance 1,338 829 1,958 2,381 Conversion costs associated with meeting new flammability standard 1,069 - 1,982 - Transaction expenses 1,054 133 1,639 133 Management fees 488 441 953 846 Other, net 1,162 880 1,768 1,114 Adjusted EBITDA $ 33,154 $ 37,324 $ 69,255 $ 76,272 b ) Working capital computation (current assets less current liabilities as defined in our senior credit facility): June 30, July 1, 2007 2006 Current assets $ 198,914 $ 164,916 Less: Cash and cash equivalents (17,251 ) (28,882 ) 181,663 136,034 Current liabilities 159,593 119,133 Less: Current maturities of long-term debt (778 ) (413 ) 158,815 118,720 Working capital $ 22,848 $ 17,314
